DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 1/29/2020 have been acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Status of Application
Claims 31-35, 37-40, and 42-52 are pending. Claims 31, 42, 46, and 49 are the independent claims. Claims 36 and 41 have been cancelled. Claims 49-52 have been added. This FINAL Office action is in response to the “Amendments and Remarks” received on 5/18/2021.


Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 5/18/2021; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
	Office Note: Claim 36 and 41 has been cancelled, therefore any rejection or objection pertaining thereupon is now considered moot.
With respect to the objection of the Drawings, applicants “Amendment and Remarks” have been fully considered and are persuasive. The objection of the Drawings has been withdrawn.
With respect to the claim interpretations under 35 U.S.C. § 112 (f), applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim interpretations under 35 U.S.C. § 112 (f) have been withdrawn.
With respect to the claim rejections of Claims 35-36, 41, and 46-48 under 35 U.S.C. § 112 (b), applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections of Claims 35-36, 41, and 46-48 under 35 U.S.C. § 112 (b) have been withdrawn.
With respect to the previous claim rejections under 35 U.S.C. § 102 and § 103, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached above in the FINAL office action and therefore the prior arguments are considered moot.
. 
                                           FINAL Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims no longer contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 31-35, 27-40, and 42-52 are rejected under 35 USC 103 as being unpatentable over Ferguson (United States Patent Publication 2014/0129073) in view of Green et al. (United States Patent Publication 2014/0139341), and in further view of Lee et al. (United States Patent Publication 2013/0274985).
With respect to Claim 42: While Ferguson discloses “A control system for a vehicle” [Ferguson, ¶ 0040-0056, 0067 and Figures 2a, 2b, 3a, 3b, 4a, 4b];
“comprising: a forward-facing camera to capture a plurality of images of a road ahead of the vehicle” [Ferguson, ¶ 0040-0056, 0067 and Figures 2a, 2b, 3a, 3b, 4a, 4b]; 
“a steering assist system comprising circuitry configured to provide steering assistance to an operator to change from a first lane of the road to a second lane of the road, in which the vehicle is not already traveling” [Ferguson, ¶ 0040-0056, 0067 and Figures 2a, 2b, 3a, 3b, 4a, 4b];
“based on an ending of the first lane of the road in which the vehicle is traveling” [Ferguson, ¶ 0040-0056, 0067 and Figures 2a, 2b, 3a, 3b, 4a, 4b];
 “and an interface comprising circuitry configured to communicate with the steering assist system, the circuitry of the operator interface to assist an operator of the vehicle to change to the second lane based on a first control signal from an image analysis system” [Ferguson, ¶ 0040-0056, 0067 and Figures 2a, 2b, 3a, 3b, 4a, 4b]; 
“wherein the image analysis system provides the ending of a current lane as indicated by a first traffic cone identified in a plurality of images obtained by 
“wherein the steering assistance of the steering assist system is operated in response to a second control signal received from the image analysis system which provides a distance from the vehicle to a second traffic cone” [Ferguson, ¶ 0023, 0040-0056, 0067 and Figures 2a, 2b, 3a, 3b, 4a, 4b]; 
“based on a position of the vehicle” [Ferguson, ¶ 0023, 0040-0056, 0067 and Figures 2a, 2b, 3a, 3b, 4a, 4b]; 
“the second traffic cone narrowing a drivable area of the road” [Ferguson, ¶ 0023, 0040-0056, 0067 and Figures 2a, 2b, 3a, 3b, 4a, 4b]; 
“and wherein the interface communicates with the steering assist system to control the vehicle” [Ferguson, ¶ 0023, 0040-0056, 0067 and Figures 2a, 2b, 3a, 3b, 4a, 4b]; 
“and control the vehicle in the second lane after the vehicle changes lanes to the second lane” [Ferguson, ¶ 0023, 0040-0056, 0067 and Figures 2a, 2b, 3a, 3b, 4a, 4b]; 
“based on the distance from the vehicle to the second traffic cone” [Ferguson, ¶ 0023, 0040-0056, 0067 and Figures 2a, 2b, 3a, 3b, 4a, 4b].
Ferguson does not specifically state that the interface is an operator interface or that the vehicle goes to center lane for vehicle control.
Green, which is also a vehicle control system teaches “and an operator interface comprising circuitry configured to communicate with the steering 
 “and wherein the operator interface communicates with the steering assist system to control the vehicle” [Green, ¶ 0004, 0026, 0039 and 0100-0103].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Green into the invention of Ferguson to not only include using sensors to sense a lane ending and control a vehicle accordingly as Ferguson discloses but to also alert the driver when a lane is ending as taught by Green with a motivation of creating a more robust system that can account for driving situations that are outside the scope of the vehicles control capability [Green, ¶ 0100]. Additionally, the claimed invention is merely a combination of old, well known elements such as vehicle control during lane ending and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Further, Lee, which is also a vehicle control system, teaches “and center the vehicle in the lane” [Lee, ¶ 0019].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lee into the invention of Ferguson to not only include using sensors to sense a lane ending and control a vehicle accordingly as Ferguson discloses but to center the vehicle in the lanes as taught by Lee with a motivation of creating a more robust 
Examiner’s Note: The statements of intended use or field of use are essentially method limitations or statements or intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference. See MPEP § 2114 which states:
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.
Apparatus claims cover what a device is not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.
The examiner suggests removing the phrase “as indicated by a first traffic cone identified in a plurality of images obtained by the image analysis system” to clarify the claim language. Although claim 46 recites intended use statements 
With respect to Claim 43: Ferguson discloses “The control system of claim 42, wherein the plurality of images of the road ahead of the vehicle is used to determine a set of measurements of the road ahead of the vehicle” [Ferguson, ¶ 0040-0056, 0067 and Figures 2a, 2b, 3a, 3b, 4a, 4b].
With respect to Claim 44: Ferguson discloses “The control system of claim 42, wherein the plurality of images of the road ahead of the vehicle is used to determine a distance to the first traffic cone identified in the plurality of images” [Ferguson, ¶ 0040-0056, 0067 and Figures 2a, 2b, 3a, 3b, 4a, 4b].
With respect to Claim 45: Ferguson discloses “The control system of claim 42, wherein the camera is a stereo camera” [Ferguson, ¶ 0040-0056, 0067 and Figures 2a, 2b, 3a, 3b, 4a, 4b].
With respect to Claim 46: Ferguson discloses “An image analysis system comprising: an image processing unit comprising circuitry configured to identify a first traffic cone in a plurality of images received from a camera of a vehicle” [Ferguson, ¶ 0040-0056, 0067 and Figures 2a, 2b, 3a, 3b, 4a, 4b]; 
“the first traffic cone indicating an ending of a first lane of a road in which the vehicle is traveling” [Ferguson, ¶ 0023, 0040-0056, 0067 and Figures 2a, 2b, 3a, 3b, 4a, 4b]; 
“and a signal generation system to generate a first control signal to change to a second lane of the road, in which the vehicle is not already traveling, 
“wherein the first control signal is generated in response to data received from the image processing unit which provides a distance from the vehicle to a second traffic cone” [Ferguson, ¶ 0023, 0040-0056, 0067 and Figures 2a, 2b, 3a, 3b, 4a, 4b];
“generate a second control signal to navigate the vehicle in the second lane, in the new lane, including to center the vehicle in the second lane after the vehicle changes lanes to the second lane, based on the distance from the vehicle to the second traffic cone” [Ferguson, ¶ 0040-0056, 0067 and Figures 2a, 2b, 3a, 3b, 4a, 4b]; 
“wherein the second traffic cone is positioned on the road to narrow a drivable area of the road” [Ferguson, ¶ 0040-0056, 0067 and Figures 2a, 2b, 3a, 3b, 4a, 4b].
Examiner’s Note: The statements of intended use or field of use are essentially method limitations or statements or intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference. See MPEP § 2114 which states:
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647
.  In re Danly, 120 USPQ 528, 531.
Apparatus claims cover what a device is not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.
The examiner suggests removing the phrase “wherein the second traffic cone is positioned on the road to narrow a drivable area of the road” to clarify the claim language. Although claim 46 recites intended use statements mentioned above, it is the Office’s stance that the prior arts cited teach the claimed limitation including the functional limitation.
With respect to Claim 47: Ferguson discloses “The image analysis system of claim 46, wherein the plurality of images of the road ahead of the vehicle is used to determine a set of measurements of the road ahead of the vehicle” [Ferguson, ¶ 0040-0056, 0067 and Figures 2a, 2b, 3a, 3b, 4a, 4b].
With respect to Claim 48: Ferguson discloses “The image analysis system of claim 46, wherein the plurality of images of the road ahead of the vehicle is used to determine a distance to the first traffic cone identified in the plurality of images” [Ferguson, ¶ 0040-0056, 0067 and Figures 2a, 2b, 3a, 3b, 4a, 4b].
With respect to Claim 31: all limitations have been examined with respect to the control system in claim 42. The control system taught/disclosed in claim 31 can clearly perform as the control system of claim 42. Therefore claim 31 is rejected under the same rationale.
Examiner’s Note: The statements of intended use or field of use are essentially method limitations or statements or intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference. See MPEP § 2114 which states:
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.
Apparatus claims cover what a device is not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.
The examiner suggests removing the phrase “as indicated by a first traffic cone identified in a plurality of images obtained by the image analysis system” to clarify the claim language. Although claim 46 recites intended use statements mentioned above, it is the Office’s stance that the prior arts cited teach the claimed limitation including the functional limitation.
Claims 32-34:  While Ferguson discloses controlling the vehicle, which can be understood to be an interface, Ferguson does not specifically state that feedback is given, rather the vehicle is controlled.
Green, which is also vehicle control system teaches using haptic, audible, and visual feedback in situations such as lane endings [Green, ¶ 0039 and 0100-0103]; 
and “The control system of claim 31, wherein the feedback informs the
vehicle operator that the current lane is ending” [Green, ¶ 0039 and 0100-0103]; 
and “The control system of claim 31, wherein the feedback comprises a
visual display” [Green, ¶ 0039 and 0100-0103]; 
and “The control system of claim 31, wherein the feedback comprises a
haptic response to alert the vehicle operator to steer to the new lane” [Green, ¶ 0039 and 0100-0103].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Green into the invention of Ferguson to not only include using sensors to sense a lane ending and control a vehicle accordingly as Ferguson discloses but to also alert the driver when a lane is ending as taught by Green with a motivation of creating a more robust system that can account for driving situations that are outside the scope of the vehicles control capability [Green, ¶ 0100]. Additionally, the claimed invention is merely a combination of old, well known elements such as vehicle control during lane ending and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in 
With respect to Claim 35: Ferguson discloses “The control system of claim 31, wherein the processing circuitry is configured to communicate with the  steering system to control the vehicle, when the vehicle is changing lanes to the second lane” [Ferguson, ¶ 0040-0056, 0067 and Figures 2a, 2b, 3a, 3b, 4a, 4b].
With respect to Claim 37: Ferguson discloses “The control system of claim 31, wherein the camera is a stereo camera” [Ferguson, ¶ 0067].
With respect to Claim 38: Ferguson discloses “The control system of claim 31, wherein the plurality of images of the road ahead of the vehicle is used to determine a set of measurements of the road ahead of the vehicle” [Ferguson, ¶ 0040-0056, 0067 and Figures 2a, 2b, 3a, 3b, 4a, 4b].
With respect to Claim 39: Ferguson discloses “The control system of claim 31, wherein the plurality of images of the road ahead of the vehicle is used to determine a distance to the first traffic cone identified in the plurality of images” [Ferguson, ¶ 0040-0056, 0067 and Figures 2a, 2b, 3a, 3b, 4a, 4b].
With respect to Claim 40: Ferguson discloses “The control system of claim 31, wherein the first traffic cone identified in the plurality of images narrows a width of the first lane or indicates a blockage of the first lane” [Ferguson, ¶ 0040-0056, 0067 and Figures 2a, 2b, 3a, 3b, 4a, 4b].
With respect to Claims 49-52: all limitations have been examined with respect to the control system in claims 31-35. The control system taught/disclosed in claim 49-52 can clearly perform as the control system of claim 31-35. Therefore claims 49-52 are rejected under the same rationale.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JESS WHITTINGTON/Examiner, Art Unit 3669